Berry, J.
In the action given by the statute for the determination of adverse claims to “vacant and unoccupied” land, the plaintiff must allege in his complaint, and in ease of contest show upon the trial, some title to the land; otherwise he does not put himself in a position to attack any claim of any other person to the same. Walton v. Perkins, 28 Minn. 413. In the present action, which is of the description mentioned, the only finding in reference to any title of plaintiff is that a guardian of certain minors, “having been licensed to sell all the land in dispute in this case” by a probate court, etc., “did sell to the plaintiff * * * all the lands described in the pleadings.” It does not appear that plaintiff paid anything upon the purchase, or that the sale was legal, or that it was confirmed, or that any guardian’s deed was executed. It follows that there is not only a failure to show the title in fee-simple which plaintiff pleads in her complaint, but an utter failure to show any title or interest whatever, legal or equitable. Her action, therefore, fails as a matter of course. Such being the case, we are unable to perceive how she is prejudiced by the judgment (whether regular or not) which declares the defendant Matilda Shillock owner in fee of a part of the property in dispute, and Engerud owner in fee of the remainder. So long as plaintiff has no interest in the property, who is adjudged to be its owner is of no importance to her in this action. See Herrick v. Marotte, 30 Minn. 159. These conclusions render it unnecessary to go further.
Judgment affirmed.